707 N.W.2d 202 (2005)
PEOPLE
v.
MORI.
No. 129794.
Supreme Court of Michigan.
December 27, 2005.
Application for leave to appeal.
SC: 129794, COA: 264430.
On order of the Court, the application for leave to appeal the September 14, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Bay Circuit Court to resentence defendant within the sentencing guidelines range for defendant's absconding conviction or for articulation of substantial and compelling reasons for departing from the guidelines range. MCL 769.34(11). In all other respects the application is DENIED.